Exhibit A
Exhibit B
Exhibit C
Marcus Belton
BOP Register Number: 25524111
3901 Klein Blvd.
Lompoc, CA 93436

August 14, 2020

Steve Langford, Warden
Lompoc
3901 Klein Blvd.
Lompoc, CA 93436

       Re: Marcus Belton’s request for a motion under 18 U.S.C. 3582(c)(1)(A) due to COVID-
       19 and comorbid conditions

On June 6, 2020 and June 16, 2020, I submitted a request for compassionate release pursuant to
Pursuant to Program Statement 5050.50, Compassionate Release/Reduction in Sentence:
Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g). I requested the Director of the
Bureau of Prisons to make a motion to reduce my term of imprisonment under 18 U.S.C.
3582(c)(1)(A) due to extraordinary and compelling circumstances which were not reasonably
foreseen by the court at the time of sentencing. I have not received a response.

I am requesting the BOP to make this motion because I am at particular risk for serious injury or
death due to the coronavirus (COVID-19) pandemic and my pre-existing health conditions.

EXTRAORDINARY AND COMPELLING REASONS

MEDICAL

In April 2020, I tested positive for coronavirus. I then spent more than two weeks in the hospital.

I have been diagnosed and receive treatment for the following conditions:

   •   Hypertension, benign essential
   •   Secondary hypertension
   •   Bronchitis
   •   Chronic kidney disease, stage 2
   •   BMI: 33 – 33.9
   •   Mononeuropathy of lower limb

PROPOSED RELEASE PLANS

Where I will reside: I will live with my mother, a retired hospital worker, and wife in my mom's
duplex. This will give me room to self-quarantine and isolate.
How I will support myself: Before prison, I received SSI for a medical issue. Because I'm fully
disabled, I would receive SSI again.

Where I will receive medical treatment: Highland Hospital in Oakland, California.

How I will pay for treatment: Through SSI, as well as assistance from my mother, wife, and
other family members.

CRIMINAL HISTORY

I have not been convicted of any violent offenses.

 Date            Offense                             Sentence
 06/14/1990      Reckless Driving, misdemeanor       24 months probation, 5 days jail
 05/07/1992      Carrying a Concealed Weapon,        36 months probation, 210 days county jail
                 misdemeanor; Evading Peace
                 Officer, misdemeanor; Hit and
                 Run, misdemeanor
 07/20/1992      Unlicensed Driving,                 18 months court probation, 2 days county
                 misdemeanor                         jail
 07/31/1996      Possession Controlled Substance     3 years probation, 2 days county jail
                 for Sale (Cocaine Base), felony     10/30/1996: Probation modified to include
                                                     6 months county jail 09/17/1999: Reduced
                                                     to misdemeanor
 03/16/1995      Unlicensed Driving,                 Court probation
                 misdemeanor
 12/21/2000      Use of a Communications Facility Four years custody in BOP, one year
                 to Commit a Drug Felony, felony supervised release 11/27/2002:
                                                  Supervised release revoked, 10 months
                                                  custody in the Bureau of Prisons, released
                                                  from custody 01/03/2003: Failed to self-
                                                  surrender
 07/18/2003      Failure to Surrender for Service 10 months custody, no supervision to
                 of Sentence, felony              follow.
 01/10/2005      Possess/Purchase for Sale        5 years probation, 8 months jail
                 Narcotic/ Controlled Substance   6/11/2007: Probation revoked, 3 years
                 (11351 HS), felony               prison 05/17/2013: Post-Release
                                                  Community Supervision Program
                                                  terminated early.


UNRESOLVED DETAINERS

None.

SUPERVISED RELEASE VIOLATIONS
My supervised release was revoked on 11/27/2002.

DISCIPLINARY INFRACTIONS

None.

LENGTH OF SENTENCE AND AMOUNT OF TIME SERVED

I was sentenced to 240 months, and I have served 81 months.

INMATE’S CURRENT AGE

48

INMATE’S AGE AT THE TIME OF OFFENSE AND SENTENCING

43.

PROTECTION TO THE PUBLIC

While in custody, I have completed anger management, drug abuse, and career re-entry classes.
These courses have taught



Sincerely,



Marcus Belton
Exhibit D
  LOMHI         *           INMATE EDUCATION DATA              *        09-08-2020
PAGE 001 OF 001 *                 TRANSCRIPT                   *        11:48:01

REGISTER NO: 98903-011     NAME..: BELTON                          FUNC: PRT
FORMAT.....: TRANSCRIPT    RSP OF: LOM-LOMPOC USP

--------------------------- EDUCATION INFORMATION ---------------------------
FACL ASSIGNMENT DESCRIPTION                   START DATE/TIME STOP DATE/TIME
LOM ESL HAS     ENGLISH PROFICIENT            01-24-2002 1534 CURRENT



----------------------------- EDUCATION COURSES
SUB-FACL   DESCRIPTION                    START DATE    STOP DATE EVNT AC   LV       HRS
LOM        BASIC LIFE SKILLS              08-21-2019   CURRENT
LOM        RPP LIVING FREE                08-20-2019   10-16-2019   p C        p     10
LOM        ACE EVENTS CHANGED HISTORY GC 09-24-2018    05-23-2019   P W        I       2
LOM        ACE AQUARIUM & FISH MAINTANCE 06-21-2018    08-23-2018   p C        p      20
LOM        ACE BROKERAGE/FREIGHT CLASS    07-11-2018   09-05-2018   p C        p      20
LOM        ACE REAL ESTATE                05-17-2018   07-19-2018   p C        p      20
LOM        INTRO TO EDUCATION OPPORTUNITY 03-02-2018   03-02-2018   p C        p       2
VIM        LEATHER GARMENT CLASS          04 11-2017   07-16-2017   p C        p       6
VIM        ACE - POETRY CLASS             05-01-2016   05-15-2016   p C        p     10
VIM        RPP FCC AIDS AWARENESS (Cl)    01-13-2016   01-13-2016   p C        p       1
SET CAD    LIFE SKILLS PROGRAM            10-30-2003   03-22-2004   C W     I          0
SET CAD    RPP/REL RELEASE PORTFOLIOS     03-19-2004   03-19-2004   p C        p       1
SET CAD    RPP/REL REQUIREMENTS/PROCEDURE 03-19-2004   03-19-2004   p C        p       1
SET CAD    RPP/COM USPO INFO              02-25-2004   02-25-2004   p C        p       1
SET CAD    RPP/COM CCC INFO               02-25-2004   02-25-2004   p C        p       1
SET CAD    RPP/COM CCM INFO               02-25-2004   02-25-2004   p C        p       1
SET CAD    RPP/FIN MAINTAIN A CHECK ACCT 11-08-2003    12-02-2003   p C        p       2
SET CAD    RPP/FIN MONEY MANAGEMENT       11-08-2003   12-02-2003   p C        p       2
SET CAD    RPP/EMP INTERVIEWING SKILLS    11 08-2003   11-25-2003   p C        p       2
SET CAD    RPP/EMP JOB SEARCH TECHNIQUES 11-08-2003    11-18-2003   p C        p       2
SET CAD    RPP/EMP RESUME WRITING         11-07-2003   11-08-2003   p C        p       2
SET CAD    ACE/SMALL BUSINESS MANAGEMENT 09-23-2003    10-24-2003   p C        p      10
LOF        GED CLASS 12:30PM              02-07-2002   04-22-2002   P W     I        102
LOF        RPP/COM COM.CORR.&PROB         02-01-2002   03-15-2002   p C        p       1
LOF        RPP/REL RELEASE INFO           02-20-2002   03-08-2002   p C        p       1
-----------------------------  HIGH TEST SCORES    ------------------------------
TEST         SUBTEST        SCORE     TEST DATE        TEST FACL    FORM           STATE
ABLE         LANGUAGE         7.5     03-20-2002       LOF
             NUMBER OPR       8.0     03-20-2002       LOF
             PROB SOLV       10.3     10-24-2003       SET          F
             READ COMP       13.0     10-24-2003       SET          F
             SPELLING         3.5     10-24-2003       SET          F
             VOCABULARY      10.9     10-24-2003       SET          F




GOOOO       TRANSACTION SUCCESSFULLY COMPLETED
Exhibit E
Ashley Riser

From:        BELTON MARCUS (98903011)

Sent Date:   Friday, September 25, 2020 6:35 PM

To:          ashley@jaynelawgroup.com

Subject:     this ky boord is bad


MY BREATHING IS BAD NOW AND CHEAST PAINS OF AND ON AND COUGHING.




                                    Page 1   of 1                  9/26/2020
Exhibit F
STATE    OF CALIFORNIA       )
COUNTY OF SANTA BARBARA      )
____________                 )


                           AFFIDAVIT/DECLARATION
                        Affidavit of Marcus Belton
                      I, Marcus Belton., After being
                    "Duly Sworn", deposed and says as follows
               DECLARATION OF MARCUS BELTON IN SUPPORT OF MOTION FOR
                            COMPASSIONATE RELEASE


It is absolutely impossible for me to safely "socially distance"
myself from other inmates or staff members here at USP Lompoc due

to the facility design/construction, current overcrowding/excess

population, and local policy and COVID-19 programming requirements,
all which prevent me from mitigating my risk and potential exposure
to COVID-19 programming.--~,..;r,--

FACILITY DESIGN
        CELL
        Institutional cells are designated as "single man cells" due
to their size, approxmately 10 feet square of useable floor space
however, I may be soon required to double bunk and remain there

during the outbreak. Obviously it is impossible to socially distance
inside a 6'x9' cell occupied by two people.

TIER

The building has a ground floor and two additional tiers on top of

the ground floor (three tiers total). The tiers have approximately

three feet of walkway outside the door front, which creates a horse­

shoe walkway leading by all cells {19 on one side and 2 2 on the other).
The narrow tier walkway brings you directly past the cell door fronts

which have open window designs-were inmates stand all day to see the
TV in the dayroom, literally trying to get their head trought the door
to see it; or they stand there yelling to other men, spittle flying,
ear drums being rung by the yelling straight into your ear as you
walk by. These men are in a neuritic state, feigning contact,
communication and social intercourse; the noise/yelling/door front
is so bad, so loud, so constant, I am forced to wear ear plugs all day,
and they only provide limited relief.


CHOW

During chow release, the officer opens the controls at the end of the
tier-one side (rang) is opend; approximately 25 people then bolt out
of their cell down the narrow tier, tight formation, some with mask on,
some haphazardly wearing it, others not caring-and we walk down stairs
then back up and around the horseshoe tier, past 22 cells with men
standing, breathing, yelling directly through the window-having to past
at 1-2 feet away, maximum. No one wears their mask in their cell. There
is no way to social distance during chow service; the men do not stay
spaced even if I create space, someone soon cuts in and are in my ·
immediate proximity.
SHOWER
 Each tier has a tiny shower room with three shower stalls and entry
 arear which is approximately 6x8 feet. The window is welded closed,
 the exhaust port in the celing has a steel plate riveted over it.
 There is no ventilation inside-the shower area. The celings drips
 with large water droplets due to 100% constant humidity. There is
 black mold on the walls, ceiling and shower curtains. The showers are
 right next to each other-no ability to socially distance in the shower
 outside which drying off and any cough/sneez droplets is immediately
 caught into the humidity and condenses and rains down on you from the
 celing. There is no proper cleaning; no bleach or any, pungent, powerfuJ
cleanser being used. People catch staph infections, athletes foot
reguarly. The floor remains a constant puddle due to poor tile work
which doesn't channel water to drain. The shower curtains are in
terrible condition (torn, moldy, filty}.
COMPUTERS (In Hous ing Unit)
There are four computers in housing unit; one on the ground floor at the
base of the stairs where approximately 130 men directly pass to get­
back to their cells, constantly throughout the day. The other three are -
located on the second tier loft, tightly
Packed together, forcing us to sit shoulder to shoulder when sending
emails/using system. These computer terminals are rarely cleaned/
wiped down. There is no ability to socially distance while using
computers or to be at a sanitized unit.
PHONES

We have four phones; obviously they are in high demand people run to
the phones, pack themselves in tight lines as they anxiously wait
to use the phone, subconsciously believing "the closer I am to the
phone; tighter I am in line, the better my chances are at getting a
call" symbolically, these men compost themselves like nervous hyenas
foraging on a carcus after going without food. In addition to being
unable to maintain social distancing while using the phone and
waiting in line to do so- it is almost impossible to hear the dialed
party due to all the yelling and anxious energy displayed in the
housing unit. The phones are not sanitized after use and are not
wiped down after every use; it is not possible to do it with over­
crowding-nor is it logistically possible due to design and placement
of phones on all tiers.
LAW LIBRARY

The legal research computers are placed in a tight circle in the
center of the library and you sit right next to each other-shoulder to
shoulder. Even if told to use every other one-the circular design
seating has you within 4 to 5 feet of each other. The inmates are
just happy we made it (finally) to the law library (we are only
 allowed 1 hour a week) in the law library, thats 5 hours a month.
Same scenario with out dated (1980's) typewriters-they provide some
distances, but not six feet and a saranwrap plastic sheet is in­
effective if it is not changed after every use.
MASK USAGE

Local memoranda states that mask/face coverings will be strictly
enforced, but that is not true. Both staff and inmates regualary
are observed without coverings and I am unaware of any staff or
inmates being disciplined or sanctioned for not wearing a mask. It
is impossible to remain safe or socially distance oneself when you
can't direct staff to follow the rules-or direct inmates to wear
their mask-and trying to avoid conflict and contagion by creating
distance between these people impossible. Nowhere to go; can't get
away from them.
BEDICAL CONCERNS

AS of this writing, I have been diagnoses with COVID-19, there has
been no follow up treatment no blood labs/panels have not been done
by medical staff after having being diagnoses with high blood
presure, kidney disease, and bronchitis. It is impossible to re­
main safe or socially distance oneself when you can't direct staff
to follow the rules-or direct inmates to wear their mask-and trying
to avoid conflict and contagion by creating distance beteween these
people is impossible, yes I have been diagnoses with COVID-19, but
so was Muhammad Yysef, and after two weeks of his recovering from
COVID-19 he was found unresponcive and died.
I, Marcus Belton do declare under the penalty of perjury that the
foregoing is true and correct to the best of my knowledge and this
Declaration/Affidavit was executed on September 21, 2020; in Lompoc,
CA. 93436.                       /s/Marcus Belton
Exhibit G
Exhibit H
